UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1649



MICHAEL R. FULLER; NANCY J. HALSTEAD,

                                           Plaintiffs - Appellants,

          versus

COMMONWEALTH OF VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-96-611-A)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

their request for an emergency restraining order and for records.

We have reviewed the record and the district court's opinion and

find no reversible error. See Younger v. Harris, 401 U.S. 37
(1971). Accordingly, we affirm on the reasoning of the district

court. Fuller v. Virginia, No. CA-96-611-A (E.D. Va. May 9, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2